DETAILED ACTION
The Office Action is in response to Amendment and Remarks dated on 04/28/2022.
Claims 1-7, 10-11 and 13-15 as presented in the Applicant’s amendment filed on 04/28/2022 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1 and 15, closest prior arts over Christiansen (US 20190025823 A1), Oh et al. (US 20170166237 A1, hereinafter Oh) and Weidig (US 20190337566 A1) taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.

Christiansen teaches illuminating steering angle of the steering wheel (FIG. 2; FIG, 3; par [0041]: “If the computer 32 determines to transition to the manual-steering mode, after the decision block 425, in the block 435, the computer 32 illuminates one of the lights 42 that is at the steering-wheel angle θ corresponding to the steering angle φ of the vehicle 30, as shown in FIG. 3.”) corresponding to the angle  of travel direction of the wheels and transmission angle (par [0041]: “If the computer 32 determines to transition to the manual-steering mode, after the decision block 425, in the block 435, the computer 32 illuminates one of the lights 42 that is at the steering-wheel angle θ corresponding to the steering angle φ of the vehicle 30, as shown in FIG. 3. For the purposes of this disclosure, “corresponding to” is defined as related by a steering ratio R. For the purposes of this disclosure, the steering ratio R is defined as the ratio of the steering-wheel angle θ of the steering wheel 58 to the steering angle φ of the road wheels 54 when the vehicle 30 is in the manual-steering mode. The steering ratio R may be a constant value or may vary depending on the steering angle φ or the steering-wheel angle θ, depending on a speed of the vehicle 30, etc. For example, the steering ratio R may linearly depend on the speed of the vehicle 30 and may be larger at higher speeds than at lower speeds. The illuminated light signals the steering angle φ of the vehicle 30 to the occupant. In the manual-steering mode, the location of the illuminated light is treated as a center position of the steering-wheel rim 60 for the purposes of receiving steering input from the occupant.”, wherein “steering angle φ of the road wheels 54”, “steering ratio R” and “speed of the vehicle” are examples of travel information of a vehicle, as the “steering angle φ of the road wheels 54” indicates whether the road is curved or straight). Christiansen further teaches illuminating the indicator once the vehicle recognizes that the driver has grasped the wheel based on capacitive sensor or camera data (par [0037]: For example, the computer 32 may compare the images from the camera 52 with baseline images of an unobstructed steering-wheel rim 60 and/or a steering-wheel rim 60 obstructed by hand(s). If the images from the camera 52 deviate from the baseline image of the obstructed steering-wheel rim 60, are a close match to the baseline images of the obstructed steering-wheel rim 60, or are a closer match to the baseline images of the obstructed steering-wheel rim 60 than to the unobstructed steering-wheel rim 60, then the data from the camera 52 indicate that the hands of the occupant are grasping the steering-wheel rim 60”).  However, Christiansen fails to specifically teach the newly added claim limitation of claim 1, “a transmission ratio setting unit configured to estimate a contact area of the operation element and the occupant based on a signal from the occupant detection unit, and to set a transmission ratio based on the estimated contact area, the transmission ratio being a ratio of a control amount of the steering device to an operation amount of the operation element” and the following claim limitation of claim 15, “the grip area setting unit is configured to set the recommended grip area based on the position of the arm of the occupant identified by the approach determining unit”.

Oh teaches illuminating the correct grip positions based on the travel information (par [0217]: “The processor 170 may receive, through the interface unit 130, information about whether a road in front of the vehicle is a straight road or a curved road. The processor 170 may control light emitters disposed in different regions to emit light according to whether the road in front of the vehicle is a straight road or a curved road, based on the received information”; par [0216]: “If grip of a first hand is sensed, but grip of a second hand is not sensed, the processor 170 may control light emitters disposed in different regions to emit light according to whether the vehicle travels straight forward or along a curve”). However, Oh fails to teach the newly added claim limitation of claim 1, “a transmission ratio setting unit configured to estimate a contact area of the operation element and the occupant based on a signal from the occupant detection unit, and to set a transmission ratio based on the estimated contact area, the transmission ratio being a ratio of a control amount of the steering device to an operation amount of the operation element” and the following claim limitation of claim 15, “the grip area setting unit is configured to set the recommended grip area based on the position of the arm of the occupant identified by the approach determining unit”.

Weidig teaches illuminating the fixed steering wheel with the steering angle corresponding to the angle of travel (FIGs. 2-4; par [0079]: “In the case depicted in FIG. 2C, the automatic operating mode of the vehicle 1 is activated and the lateral control of the vehicle 1 is carried out based on a calculated steering angle. Using this steering angle, the angle of rotation α for the steering wheel 4 is calculated. Unlike in the case depicted in FIG. 2B, the steering wheel 4 is not rotated, but rather a light effect 7 is generated, by means of which the angle of rotation α is output”). Weidig further teaches illuminating the gripping area portion approached by the hands (par [0098]: “In the case depicted in FIG. 12, the start of a switching from the automatic to the manual operating mode is shown. The hands 9 of the user are approaching the steering wheel 4 and the light distribution, which previously (as shown in FIG. 11) uniformly encircled the entire perimeter of the steering wheel 4, is gathering in the vicinity of the hands 9, i.e., the light distribution is formed such that a local maximum is produced at the point close to the hands 9 of the user”). However, Weidig also fails to teach the newly added claim limitation of claim 1, “a transmission ratio setting unit configured to estimate a contact area of the operation element and the occupant based on a signal from the occupant detection unit, and to set a transmission ratio based on the estimated contact area, the transmission ratio being a ratio of a control amount of the steering device to an operation amount of the operation element” and the following claim limitation of claim 15, “the grip area setting unit is configured to set the recommended grip area based on the position of the arm of the occupant identified by the approach determining unit”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668